DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 10, 11, 13, 17, 24, 25, 27, 29, 30 are amended;  Claims 1 – 30 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 30 in the remarks dated 01/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 8, 11 - 14, 17 – 23, 25 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200008244 A1) in view of Loehr et al. (US 20200100299 A1).

Regarding claim 1, Suzuki et al. discloses a method (Suzuki et al., FIG. 9) for wireless communication at a user equipment (UE) (Suzuki et al., FIG. 4, terminal apparatus 1), comprising: 
identifying that the UE is configured to use a two-step random access channel (RACH) procedure (Suzuki et al., [0136] the terminal apparatus receives an allocation of the random access preamble), the two-step RACH procedure including an uplink request message (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) and a downlink response (Suzuki et al., [0137] the terminal apparatus receives the random access response); 
selecting a preamble sequence that is one of a set of predefined sequences associated with two-step RACH procedures (Suzuki et al., [0137] the terminal apparatus selects the random access preamble based on the allocation of the random access preamble, in relation to [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u); 
transmitting the uplink request message as part of the two-step RACH procedure during a RACH occasion (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH), 
the uplink request message including a preamble portion comprising the preamble sequence (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) and 
the RACH occasion being based at least in part on a mapping between the set of predefined sequences and a plurality of RACH occasions including the RACH occasion (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble in relation to [0138] the value of the RA-RNTI may be given based on the PRACH resource used for transmission of the random access preamble in the first step); and 
receiving the downlink response as part of the two-step RACH procedure and in response to the uplink request message (Suzuki et al., [0137] the random access response is included in the PDSCH, where the PDCCH for the RA-RNTI is used for scheduling of the PDSCH including the random access response).
Suzuki et al. does not expressly disclose a payload portion that comprises a waveform of a physical uplink shared channel.
Loehr et al. for example, from an analogous field of endeavor (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot) discloses a payload portion that comprises a waveform of a physical uplink shared channel (Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in the first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a payload portion that comprises a waveform of a physical uplink shared channel as taught by Loehr et al. with the system of Suzuki et al. in order to perform a two-step random access channel procedure (Loehr et al., [0040]).

Regarding claim 2, Suzuki et al. - Loehr et al. disclose receiving an indication of the preamble portion before transmitting the uplink request message (Suzuki et al., [0136] the terminal apparatus receives an allocation of the random access preamble, where the PDCCH including the allocation of the random access preamble is referred to as a PDCCH order or a PDCCH order indicating initiation of the random access procedure).

Regarding claim 3, Suzuki et al. - Loehr et al. disclose transmitting the payload portion using a payload size (Loehr et al., [0094] a network may configure how many PRBs are used for transmitting PUSCH of step 1 of a 2-step RACH procedure using RRC signaling) that is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover (Loehr et al., [0095] a PDCCH order or a RRC message ordering a handover may indicate whether to use a legacy contention-free RACH procedure or a 2-step RACH procedure, the handover complete message may be included in step 1 of the 2-step RACH procedure).  The motivation is the same as in claim 1.

Regarding claim 4, Suzuki et al. - Loehr et al. disclose transmitting the payload portion using a fixed payload size (Loehr et al., [0080] the UE identifies a RS resource index in the set of RS resource indexes to correspond either to a SS/PBCH block index or to a CSI-RS resource index as provided by higher layer parameter pusch-PathlossReferenceRS-Id in PUSCH-PathlossReferenceRS).  The motivation is the same as in claim 1.

Regarding claim 5, Suzuki et al. - Loehr et al. disclose transmitting the preamble portion of the uplink request message back-to-back with the payload portion of the uplink request message (Loehr et al., [0040] the remote unit may, in response to determining to perform the two-step random access channel procedure: in a first step: transmit a preamble in a first time slot; and transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot) without use of cyclic prefixes between resource elements of the preamble portion (Loehr et al., [0072] it may be beneficial if an offset can be 0 slots, where a preamble-like signal and an uplink data transmission occur in the same slot).  The motivation is the same as in claim 1.

Regarding claim 6, Suzuki et al. - Loehr et al. disclose receiving, via remaining minimum system information or radio resource control signaling (Suzuki et al., [0075] the Master Information Block (MIB) is transmitted at intervals of 40 ms, and within the interval, the MIB is repeatedly transmitted every 10 ms in relation to [0136] the allocation of the random access preamble may be included in a handover command or the PDCCH for the C-RNTI), an association between the preamble portion of the uplink request message and the payload portion of the uplink request message (Suzuki et al., [0140] in a case that the allocation of the random access preamble indicates a second prescribed value, the terminal apparatus may initiate the 2 step contention based random access procedure).

Regarding claim 7, Suzuki et al. - Loehr et al. disclose transmitting the preamble portion of the uplink request message during a first transmission time interval (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot); and 
transmitting, in accordance with the received association, the payload portion of the uplink request message during a second transmission time interval (Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in a first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).  The motivation is the same as in claim 1.

Regarding claim 8, Suzuki et al. - Loehr et al. disclose transmitting the preamble portion of the uplink request message and the payload portion of the uplink request message without an intervening transmission time interval between the first transmission time interval and the second transmission time interval (Loehr et al., [0072] it may be beneficial if an offset can be 0 slots, where a preamble-like signal and an uplink data transmission occur in the same slot).  The motivation is the same as in claim 1.

Regarding claim 9, Suzuki et al. - Loehr et al. disclose transmitting the preamble portion of the uplink request message and the payload portion of the uplink request message with an intervening transmission time interval between the first transmission time interval and the second transmission time interval (Loehr et al., [0071] the UE transmits a preamble-like signal and an uplink data transmission conveyed by PUSCH elements forming step 1 in a 2-step RACH procedure in different time slots), wherein the intervening transmission time interval is available for non-RACH transmissions  (Loehr et al., [0072] the gNB may configure a time offset that a UE has to observe between a transmission of a preamble-like signal and a transmission of uplink data, where in a first subcarrier spacing the offset may be 1 slot, and in another subcarrier spacing the offset may be 2 slots).  The motivation is the same as in claim 1.

Regarding claim 11, Suzuki et al. - Loehr et al. disclose the selected preamble sequence shares a resource association with another preamble sequence of the set plurality of predefined sequences (Suzuki et al., [0056] different random access preambles corresponding to different indexes of the random access preamble correspond to different combinations of the physical root sequence index u and the cyclic shift, respectively); and 
wherein the method further comprises: applying an additional differentiating factor to the uplink request message to allow differentiation of the payload portion of the uplink request message (Suzuki et al., [0146] PRACH information may include information indicating the PRACH resource, information relating to the physical root sequence index u relating to the random access preamble).

Regarding claim 12, Suzuki et al. - Loehr et al. disclose the additional differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Suzuki et al., [0146] PRACH information may include information relating to the cyclic shift Cv for the random access preamble where the physical root sequence index u and the cyclic shift Cv are used to determine the sequence of the random access preamble).

Regarding claim 13, Suzuki et al. - Loehr et al. disclose the selected preamble sequence has a resource association with more than one payload resource (Suzuki et al., [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u); and 
wherein the method further comprises: applying an additional identifying factor to the uplink request message to allow identification of the payload portion of the uplink request message (Loehr et al., [0090] the PUSCH resources to be used by the UE may have a linking to chosen PRACH resources which may be accomplished using a frequency offset, O_f: offset of lowest PUSCH transmission occasion in a frequency domain with respective to PRACH resources defined by msg1-FrequencyStart in 5G NR system and/or a time offset, T_f: offset of lowest PUSCH transmission occasion in time domain with respective to PRACH transmission occasion chosen by the UE).  The motivation is the same as in claim 1.

Regarding claim 14, Suzuki et al. - Loehr et al. disclose the additional identifying factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Suzuki et al., [0146]  physical root sequence index u and the cyclic shift Cv are used to determine the sequence of the random access preamble).

Regarding claim 17, Suzuki et al. discloses a method (Suzuki et al., FIG. 9) for wireless communication at a base station (Suzuki et al., FIG. 5, base station apparatus 3), comprising: 
receiving, as part of a two-step random access channel (RACH) procedure, an uplink request message during a RACH occasion (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) from a user equipment (UE) (Suzuki et al., FIG. 4, terminal apparatus 1), 
the uplink request message including a preamble portion comprising a preamble sequence (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble) that is one of a set plurality of predefined sequences associated with two-step RACH procedures (Suzuki et al., [0137] the terminal apparatus selects the random access preamble based on the allocation of the random access preamble, in relation to [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u) and 
the RACH occasion being based at least in part on a mapping between the set of predefined sequences and a plurality of RACH occasions including the RACH occasion (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble in relation to [0138] the value of the RA-RNTI may be given based on the PRACH resource used for transmission of the random access preamble in the first step); and 
transmitting a downlink response as part of the two-step RACH procedure and in response to the uplink request message (Suzuki et al., [0137] the random access response is included in the PDSCH, where the PDCCH for the RA-RNTI is used for scheduling of the PDSCH including the random access response).
Suzuki et al. does not expressly disclose a payload portion that comprises a waveform of a physical uplink shared channel.
Loehr et al. for example, from an analogous field of endeavor (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot) discloses a payload portion that comprises a waveform of a physical uplink shared channel (Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in a first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a payload portion that comprises a waveform of a physical uplink shared channel as taught by Loehr et al. with the system of Suzuki et al. in order to perform a two-step random access channel procedure (Loehr et al., [0040]).

Regarding claim 18, Suzuki et al. - Loehr et al. disclose transmitting an indication of the preamble portion to the UE before receiving the uplink request message (Suzuki et al., [0136] the terminal apparatus receives an allocation of the random access preamble, where the PDCCH including the allocation of the random access preamble is referred to as a PDCCH order or a PDCCH order indicating initiation of the random access procedure).

Regarding claim 19, Suzuki et al. - Loehr et al. disclose receiving the payload portion using a payload size that is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover (Suzuki et al., [0055] The PRACH is used to transmit a random access preamble (random access message 1 for indicating the initial connection establishment procedure, the handover procedure [0136] allocation of the random access preamble may be included in a handover command or the PDCCH for the C-RNTI).

Regarding claim 20, Suzuki et al. - Loehr et al. disclose receiving the payload portion using a fixed payload size (Loehr et al., [0080] the UE identifies a RS resource index in the set of RS resource indexes to correspond either to a SS/PBCH block index or to a CSI-RS resource index as provided by higher layer parameter pusch-PathlossReferenceRS-Id in PUSCH-PathlossReferenceRS).  The motivation is the same as in claim 17.

Regarding claim 21, Suzuki et al. - Loehr et al. disclose receiving the preamble portion of the uplink request message back-to-back with the payload portion of the uplink request message (Loehr et al., [0040] the remote unit may, in response to determining to perform the two-step random access channel procedure: in a first step: transmit a preamble in a first time slot; and transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot) without use of cyclic prefixes between resource elements of the preamble portion (Loehr et al., [0072] it may be beneficial if an offset can be 0 slots, where a preamble-like signal and an uplink data transmission occur in the same slot).  The motivation is the same as in claim 17.

Regarding claim 22, Suzuki et al. - Loehr et al. disclose transmitting, via remaining minimum system information or radio resource control signaling (Suzuki et al., [0136] the allocation of the random access preamble may be included in a handover command or the PDCCH for the C-RNTI), an association between the preamble portion of the uplink request message and the payload portion of the uplink request message (Suzuki et al., [0140] in a case that the allocation of the random access preamble indicates a second prescribed value, the terminal apparatus may initiate the 2 step contention based random access procedure).

Regarding claim 23, Suzuki et al. - Loehr et al. disclose receiving the preamble portion of the uplink request message during a first transmission time interval (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot); and 
receiving, in accordance with the transmitted association, the payload portion of the uplink request message during a second transmission time interval(Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in a first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).  The motivation is the same as in claim 17.

Regarding claim 25, Suzuki et al. - Loehr et al. disclose  the selected preamble sequence shares a resource association with another preamble sequence of the set plurality of predefined sequences (Suzuki et al., [0056] different random access preambles corresponding to different indexes of the random access preamble correspond to different combinations of the physical root sequence index u and the cyclic shift, respectively); and 
wherein receiving the uplink request message further comprises: differentiating the payload portion of the uplink request message via a differentiating factor (Suzuki et al., [0146] PRACH information may include information indicating the PRACH resource, information relating to the physical root sequence index u relating to the random access preamble).

Regarding claim 26, Suzuki et al. - Loehr et al. disclose the differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Suzuki et al., [0146] PRACH information may include information relating to the cyclic shift Cv for the random access preamble where the physical root sequence index u and the cyclic shift Cv are used to determine the sequence of the random access preamble).

Regarding claim 27, Suzuki et al. - Loehr et al. disclose the selected preamble sequence has a resource association with more than one payload resource (Suzuki et al., [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u); and 
wherein receiving the uplink request message further comprises: identifying the payload portion of the uplink request message via an identifying factor (Loehr et al., [0090] the PUSCH resources to be used by the UE may have a linking to chosen PRACH resources which may be accomplished using a frequency offset, O_f: offset of lowest PUSCH transmission occasion in a frequency domain with respective to PRACH resources defined by msg1-FrequencyStart in 5G NR system and/or a time offset, T_f: offset of lowest PUSCH transmission occasion in time domain with respective to PRACH transmission occasion chosen by the UE).  The motivation is the same as in claim 17.

Regarding claim 28, Suzuki et al. - Loehr et al. disclose the identifying factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Suzuki et al., [0146] physical root sequence index u and the cyclic shift Cv are used to determine the sequence of the random access preamble).

Regarding claim 29, Suzuki et al. discloses an apparatus for wireless communication at a user equipment (UE) (Suzuki et al., FIG. 4, terminal apparatus 1), comprising: a processor (Suzuki et al., FIG. 4, processing unit 14), memory in electronic communication with the processor (Suzuki et al., [0176] a program for realizing control functions may be recorded on a computer-readable recording medium); and 
instructions stored in the memory and executable by the processor to cause the apparatus (Suzuki et al., [0176] the computer-readable recording medium to cause a computer system to read the program recorded on the recording medium for execution) to: 
identify that the UE is configured to use a two-step random access channel (RACH) procedure (Suzuki et al., [0136] the terminal apparatus receives an allocation of the random access preamble), the two-step RACH procedure including an uplink request message (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) and a downlink response (Suzuki et al., [0137] the terminal apparatus receives the random access response); 
select a preamble sequence that is one of a set of predefined sequences associated with two-step RACH procedures (Suzuki et al., [0137] the terminal apparatus selects the random access preamble based on the allocation of the random access preamble, in relation to [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u); 
transmit the uplink request message as part of the two-step RACH procedure during a RACH occasion (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH), the uplink request message including a preamble portion comprising the preamble sequence (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) and 
the RACH occasion being based at least in part on a mapping between the set of predefined sequences and a plurality of RACH occasions including the RACH occasion (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble in relation to [0138] the value of the RA-RNTI may be given based on the PRACH resource used for transmission of the random access preamble in the first step) and 
receive the downlink response as part of the two-step RACH procedure and in response to the uplink request message  (Suzuki et al., [0137] the random access response is included in the PDSCH, where the PDCCH for the RA-RNTI is used for scheduling of the PDSCH including the random access response).
Suzuki et al. does not expressly disclose a payload portion that comprises a waveform of a physical uplink shared channel.
Loehr et al. for example, from an analogous field of endeavor (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot) discloses a payload portion that comprises a waveform of a physical uplink shared channel (Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in a first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a payload portion that comprises a waveform of a physical uplink shared channel as taught by Loehr et al. with the system of Suzuki et al. in order to perform a two-step random access channel procedure (Loehr et al., [0040]).

Regarding claim 30, Suzuki et al. discloses an apparatus for wireless communication at a base station (Suzuki et al., FIG. 5, base station apparatus 3), comprising: a processor (Suzuki et al., FIG. 5, processing unit 34), memory in electronic communication with the processor (Suzuki et al., [0176] a program for realizing control functions may be recorded on a computer-readable recording medium); and instructions stored in the memory and executable by the processor to cause the apparatus (Suzuki et al., [0176] the computer-readable recording medium to cause a computer system to read the program recorded on the recording medium for execution) to: 
receive, as part of a two-step random access channel (RACH) procedure, an uplink request message during a RACH occasion (Suzuki et al., [0137] the terminal apparatus transmits the selected random access preamble, where the random access preamble is included in the PRACH) from a user equipment (UE) (Suzuki et al., FIG. 4, terminal apparatus 1), 
the uplink request message including a preamble portion comprising a preamble sequence (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble)that is one of a set plurality of predefined sequences associated with two-step RACH procedures (Suzuki et al., [0137] the terminal apparatus selects the random access preamble based on the allocation of the random access preamble, in relation to [0056] the random access preamble may be given by cyclic-shifting a Zadoff-Chu sequence corresponding to a physical root sequence index u), 
the RACH occasion being based at least in part on a mapping between the set of predefined sequences and a plurality of RACH occasions including the RACH occasion (Suzuki et al., [0136] the allocation of the random access preamble may indicate the index of the random access preamble in relation to [0138] the value of the RA-RNTI may be given based on the PRACH resource used for transmission of the random access preamble in the first step) and 
transmit a downlink response as part of the two-step RACH procedure and in response to the uplink request message(Suzuki et al., [0137] the random access response is included in the PDSCH, where the PDCCH for the RA-RNTI is used for scheduling of the PDSCH including the random access response).
Suzuki et al. does not expressly disclose a payload portion that comprises a waveform of a physical uplink shared channel.
Loehr et al. for example, from an analogous field of endeavor (Loehr et al., [0040] a remote unit, in response to determining to perform a two-step random access channel procedure, may in a first step transmit a preamble in a first time slot) discloses a payload portion that comprises a waveform of a physical uplink shared channel (Loehr et al., [0040] the remote unit, in response to determining to perform a two-step random access channel procedure may in a first step transmit an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a payload portion that comprises a waveform of a physical uplink shared channel as taught by Loehr et al. with the system of Suzuki et al. in order to perform a two-step random access channel procedure (Loehr et al., [0040]).

Claims 10, 15, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. and Loehr et al., as applied to claim 1, further in view of Jung et al. (US 20180205516 A1).

Regarding claim 10, 24, Suzuki et al. - Loehr et al. do not expressly disclose only a portion of the predefined sequences are associated with two-step RACH procedures.
Jung et al. for example, from an analogous field of endeavor (Jung et al., [0031] a network entity (NE) may be able to determine and correspondingly indicate whether a given cell is configured to support contention-based 2-step RACH or not via system information or a dedicated higher-layer message, such as a radio resource control message) discloses only a portion of the predefined sequences are associated with two-step RACH procedures (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure, and 48 preambles may be assigned for use with the 4-step RACH procedure).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine only a portion of the predefined sequences are associated with two-step RACH procedures as taught by Jung et al. with the combined system of Suzuki et al. - Loehr et al. in order to perform a two-step random access channel procedure (Jung et al., [0033]).

Regarding claim 15, Suzuki et al. - Loehr et al. disclose (Suzuki et al., [0064] DMRS is associated with transmission of PUSCH or PUCCH, where the DMRS is time-multiplexed with the PUSCH or the PUCCH), however, Suzuki et al. - Loehr et al. do not expressly disclose transmitting the payload portion during a time resource that is time-multiplexed with payload portions from additional UEs.
Jung et al. for example, from an analogous field of endeavor(Jung et al., [0021] the network can include a wireless communication network, a cellular telephone network, a Time Division Multiple Access (TDMA)-based network, a Code Division Multiple Access (CDMA)-based network, an Orthogonal Frequency Division Multiple Access (OFDMA)-based network, a Long Term Evolution (LTE) network, a 5th generation (5G) network) discloses transmitting the payload portion during a time resource that is time-multiplexed with payload portions from additional UEs (Jung et al., [0039] the longer CP of DM RS can maintain orthogonality of multiple orthogonal DM RS, such as a Zadoff-Chu (ZC) sequence and its cyclic shifts, when two or more PRACH preambles are associated with the same time-frequency resource for PRACH-D and multiple orthogonal DM RS for multiple PRACH-D are multiplexed in the same time-frequency).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the payload portion during a time resource that is time-multiplexed with payload portions from additional UEs as taught by Jung et al. with the combined system of Suzuki et al. - Loehr et al. in order to perform a two-step random access channel procedure (Jung et al., [0039]).

Regarding claim 16, Suzuki et al. - Loehr et al. do not expressly disclose transmitting the payload portion during a time resource that is code division- multiplexed with payload portions from additional UEs.
Jung et al. for example, from an analogous field of endeavor (Jung et al., [0021] the network can include a wireless communication network, a cellular telephone network, a Time Division Multiple Access (TDMA)-based network, a Code Division Multiple Access (CDMA)-based network, an Orthogonal Frequency Division Multiple Access (OFDMA)-based network, a Long Term Evolution (LTE) network, a 5th generation (5G) network) discloses transmitting the payload portion during a time resource that is code division- multiplexed with payload portions from additional UEs (Jung et al., [0037] PRACH-D carries demodulation reference signal (DM RS), and DM RS of PRACH-D is transmitted with a longer CP length (longer than a CP length of PRACH-D data symbols) and guard time (GT) appended to the DM RS symbol where the CP-length of DM RS of PRACH-D is determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH procedure in a cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the payload portion during a time resource that is code division- multiplexed with payload portions from additional UEs as taught by Jung et al. with the combined system of Suzuki et al. - Loehr et al. in order to perform a two-step random access channel procedure (Jung et al., [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416